Citation Nr: 1503958	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board secured an October 2014 Veterans Health Administration (VHA) advisory medical opinion in the matter of service connection for hearing loss.  The Veteran was advised of the opinion and afforded opportunity to respond.  His response was received in November 2014.

The issues of service connection for PTSD and hypertension are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A hearing loss disability was not manifested during service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for hearing loss, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in September 2010 and March 2013.  The Board secured an October 2014 VHA advisory medical opinion regarding the Veteran's hearing loss disability.  The Veteran's response cites that the provider was not his treatment provider, and did not acknowledge that he was exposed to diesel engine noise (apparently arguing that the opinion is inadequate).  However, the consulting expert did express familiarity with the record, noted that the Veteran was exposed to noise trauma in service, acknowledged that it was more severe than the level of noise to which he was exposed postservice, and included rationale citing to supporting clinical data.  While the expert did not examine the Veteran, an examination was not necessary.  The current clinical findings are not in dispute.  The Board finds the opinion adequate for rating purposes.  The Veteran has had ample opportunity to supplement the record; he has not identified any other pertinent medical evidence remains outstanding.  During the December 2012 hearing, the undersigned explained the issues, and explained the additional evidence necessary to substantiate the Veteran's claims.  Testimony was elicited to obtain a more complete picture of the disability.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to this claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include SNHL (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Otherwise, the claim must be granted.  

On November 1971 service separation examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

On December 1975 private audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
20
20
20
20
20

On August 1978 Reserve enlistment examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
20
LEFT
25
20
20
25
20

On October 1982 periodical examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
20
20
20
20
25

On March 1988 periodical examination, puretone threshold studies were not conducted; the Veteran passed a whispered voice test.

On October 1993 periodical examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
20
20
20
20
20

On January 2001 periodical examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
50
50
LEFT
20
20
20
25
25

At the time, it was noted that the Veteran had impacted cerumen.

In July 2010, the Veteran stated that his hearing loss began in Vietnam and has gotten worse since.  

On September 2010 VA examination, the Veteran reported exposure to noise from aircraft, artillery, explosions, guns, and helicopters without hearing protection while serving in Vietnam, including in combat zones.  He also reported postservice exposure to rifles, helicopters, and communications equipment.  He reported he served as a noncommissioned officer on a rifle range three to four days a week for eight to ten years, also without hearing protection.  He also reported exposure to civilian occupational noise from compressors and jackhammers (with protection) working for thirty years as a foreman.  He denied any recreational noise.  

On audiological evaluation, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
65
LEFT
25
20
25
40
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left.  The diagnosis was bilateral hearing loss; the examiner opined that such disability was less likely than not related to service, citing to the Veteran's normal separation examination and the lack of audiometric evidence of hearing loss on subsequent Reserve examinations prior to 2001.

On March 2013 VA examination, the Veteran reported he served in combat in Vietnam without using hearing protection.  He also reported working 37 years for the Philadelphia Gas Company with exposure to noise from compressors and jackhammers.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
40
45
60
LEFT
25
35
35
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left.  The diagnosis was bilateral hearing loss; the examiner opined that the hearing loss was unrelated to military service, citing to the Veteran's normal separation audiogram and 37-year history of noise exposure postservice.  The examiner also noted the Veteran had normal hearing at re-enlistment in 1978, and on several subsequent periodical evaluations until 1993 [actually 2001], when a moderate hearing loss was found in the right ear only.

At the October 2013 Travel Board hearing, the Veteran testified that although he was exposed to noise postservice, it was of lesser intensity than the noise in service.  

In the October 2014 VHA advisory medical opinion, the consulting expert (who reviewed the Veteran's record) noted that the Veteran had normal hearing at separation in 1971 with several normal puretone hearing tests thereafter while serving in the Reserve.  She observed that the first evidence of a hearing loss disability was on January 2001 examination, but opined that the findings then were unreliable because the examination was conducted while the Veteran had cerumen impacting on one or both ears.  She noted that he denied hearing loss and ear problems in a contemporaneous report of medical history and emphasized that none of his uncompromised reserve duty examinations document complaints or problems with his ears or hearing.  She acknowledged the Veteran's assertions that the level of his noise exposure postservice was less intense than the levels of noise in service, but nonetheless found that "the fact is there was no evidence of a significant threshold shift on his August 1971 separation exam and his hearing sensitivity was stable with no evidence of hearing loss until January 4, 2001, when his hearing sensitivity test results were confounded by impacted cerumen.  The first evidence of bilateral hearing loss without any confounding factors was the appellant's September 15, 2010 Audiology C&P examination."  The examiner concluded that the most likely etiological factors for the Veteran's hearing loss were a combination of long-term post-service occupational noise exposure and age-related hearing loss.  

It is not in dispute that the Veteran currently has a bilateral hearing loss disability.  Furthermore, it is not in dispute that he was exposed to noise trauma during service.  However, audiometry did not show a hearing loss disability (as defined in 38 C.F.R. § 3.385) during service or in the first postservice year.  Therefore, service connection for a hearing loss disability on the basis that such disability began in service and has persisted, or on a presumptive basis (for SNHL as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  Consequently, to substantiate his claim, the Veteran must show that his current hearing loss disability is otherwise etiologically related to his military service.  That is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only medical opinions of record in the matter are those on September 2010 and March 2013 examinations, and in the October 2014 VHA opinion.  At the outset, the Board notes that, although the March 2013 examiner noted that the first evidence of a hearing loss disability was in 1993 (referring to an audiological exam as showing moderate right ear hearing loss), this finding is clearly in error, as the October 1993 audiometric testing showed normal hearing.  However, all three opinions are in agreement that the evidence shows the Veteran's hearing loss is less likely than not related to his military service.  Both the March 2013 and October 2014 opinions cite to the Veteran's normal hearing from separation through his Reserve service, until January 2001 at the earliest, and both at least partly attribute his current hearing loss to postservice noise exposure and the aging process.  Even conceding that the Veteran's postservice noise exposure was not as intense as that during service, the October 2014 expert opinion explained that there was no significant puretone threshold shift on separation examination, and that the first uncompromised evidence of hearing loss is in September 2010 (30 years postservice).  As these opinions are supported by rationale which cites to supporting factual data, they are probative evidence.  Absent any medical opinions to the contrary, they are persuasive.  Therefore, service connection for the Veteran's bilateral hearing loss is not warranted.

The Veteran has not alleged that his hearing loss had its onset during a period of active duty for training (ACDUTRA) in the Reserves; he has not identified any such period or submitted evidence supporting that an event on ACDUTRA was a causative factor for his hearing loss.

Accordingly, the Board finds that the preponderance of the evidence is against this claim.  The benefit of the doubt rule does not apply; the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


REMAND

At the outset, the Board notes that generally the scope of a claim seeking service connection for a psychiatric disability encompasses any psychiatric disability shown by the record, however diagnosed.  At present, the issue has not been recharacterized to encompass other psychiatric diagnoses because no other diagnoses are shown in the current record.  However, should another VA examination reveal a psychiatric disability other than PTSD, any readjudication of the claim would have to encompass such disability.

The Board further notes that the AOJ appears to have conceded that the Veteran served in circumstances consistent with a fear of hostile military or terrorist activity (as indicated in the October 2010 rating decision on appeal).  He has provided descriptions of stressor events consistent with a fear of hostile military activity.  Thus, stressor verification is not necessary.  However, given the exception taken with the examination conducted, albeit without specificity, and to afford the Veteran every consideration, another examination is indicated.

The Veteran's claim of hypertension is predicated, in part, on such disease being secondary to PTSD.  Accordingly, consideration of that matter must be deferred until the matter of service connection for PTSD is resolved.  

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist who had not previously examined him to determine whether he has a diagnosis of an acquired psychiatric disability (and specifically PTSD) related to his service, to include as resulting from a fear of hostile action/terrorist activity.  Based on a review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to a fear of hostile action/terrorist activity in service?  If not, please identify the factors for such diagnosis found lacking.

b. Please identify the likely etiology for any psychiatric disability other than PTSD diagnosed.  Specifically, is any such disability related to the Veteran's service/events therein?

The examiner must include rationale with all opinions.

2. The AOJ should then review the record, arrange for any further development indicated with respect to the claim of service connection for hypertension in light of the determination on the claim of service connection for PTSD, and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, before returning the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


